The evidence in this case plainly discloses that a most *Page 1430 
horrible and revolting crime was committed, in the murder of the wife and child of the defendant, and raises, from all the circumstances proven, a strong probability that the defendant killed them and also killed a negro servant, and planted some worthless jewelry in the negro's pocket in an attempt to charge the murder of defendant's wife and child to the deceased negro.
In reaching a verdict of guilty, from the circumstantial evidence adduced at the trial, the jury doubtless reasoned that the average Southern negro often purloins his master's chattels but seldom robs or assaults his master, or members of his master's household. The jury was doubtless also influenced by the fact that the evidence presents a stronger probability that the defendant killed his wife and child, than that the negro did it. But this is not the rule by which one must be convicted of crime. The rule seems to be well settled in this State that when circumstantial evidence is relied on for conviction the circumstances when taken together must be of a conclusive nature and tendency, leading on the whole, to a reasonable and moral certainty that the accused and no one else committed the crime. It is not sufficient that the facts create a strong probability of and be consistent with guilt. They must also be inconsistent with innocence. Whetston v. State, 31 Fla. 240, 12 So. 661; Kennedy v. State, 31 Fla. 428, 12 So. 858; Gantling v. State, 40 Fla. 237, 23 So. 857; Jenkins v. State, 35 Fla. 737, 18 So. 182; Pate v. State, 72 Fla. 97, 72 So. 517; Hall v. State, 90 Fla. 719; 107 So. 246; Cannon v. State, 91 Fla. 214,107 So. 360; 1 Whar. Cr. Ev. (3rd ed.) 22; Underhill's Cr. Ev. (3rd ed.) 16.
The circumstances proven in this case, to my mind, create a strong probability of and are consistent with *Page 1431 
the conclusion that the husband and father was a fiend and brutally murdered three innocent people, but are not inconsistent with the conclusion that the defendant is innocent and that the negro suddenly became a wild maniac and murdered the wife and child of the defendant, unless it be presumed that the negro was rational and that the defendant was not. I do not think the circumstances proven measure up to the rule required to sustain a conviction, and therefore concur in the conclusions reached by Chief Justice Buford in the opinion prepared by him.
                          ON REHEARING.                Opinion filed September 14, 1931.